Exhibit 10.1

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AND AMENDED TERMS

 

Name:

  

Employee ID:

        

Division:

Supervisor:

Location:

  

On January 25, 2008, Teradyne provided you with a Notice of Performance-Based
Restricted Stock Unit Grant and Terms (the “Original Notice”). The Compensation
Committee has decided to amend the terms in the Original Notice. The following
describes the amended terms of the grant and replaces and supercedes those terms
contained in the Original Notice.

In granting restricted stock units, Teradyne seeks to provide employees with
incentive to help drive the company’s future success and to share in the
economic benefits of that success. We all look forward to your contributions to
that effort.

In recognition of your contributions to Teradyne, you have been granted an award
consisting of the right to receive a target of XX shares of Teradyne common
stock (“Target Performance-Based Shares”), which final number of shares shall be
determined by the Committee or Teradyne’s Board of Directors and based upon
achieving certain Performance Criteria over time (“Actual Performance- Based
Shares”). This grant was approved effective ________ __, 200x (the “Effective
Date”).

This award is subject to the Restricted Stock Unit Terms attached hereto and the
terms of the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan
(the “Plan”). The shares covered by this award will be delivered pursuant to
certain Performance Criteria as described in and subject to the vesting
conditions of the Restricted Stock Unit Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site. To access the information, go to
http://www.corp.teradyne.com/InSite/benefits/EquityCompensation-OptionsandRSUs.html
and click the “Stock plan documents” link.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to James P. Dawson, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-2112.

TERADYNE, INC.

Eileen Casal

V.P., General Counsel and Secretary

(2008 Performance-based RSU)

Grant #XX

 



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT TERMS

This award is governed by and subject to Teradyne’s 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”), which, together with the following
provisions, controls the meaning of terms and the rights of the recipient.
Capitalized and defined terms used and not defined below will have the meaning
set forth in the Plan. In the event of any inconsistencies or differences
between the Plan and these terms, the Plan shall prevail.

1. Award Grant, Vesting and Transfer

(a) Payment of par value. Teradyne hereby grants to the recipient the right to
receive up to that number of shares of Teradyne common stock as is set forth on
the Notice of Restricted Stock Unit Grant attached hereto. When the underlying
shares of Teradyne common stock are issued to the recipient, par value will be
deemed paid by the recipient for each share by past services rendered by the
recipient.

(b) Vesting of Award. None of this grant will be vested on the Effective Date.
The number of Actual Performance-Based Shares that will be allowed to vest is
uncertain at the time of the grant but is expected to be determined near the
one-year anniversary of the grant, based on the determination by the Committee
or Teradyne’s Board of Directors of the Performance Percentage. The “Performance
Percentage” is a percentage ranging from 0-200% determined using criteria
similar to that which was used over the prior year to determine the annual
variable compensation payout. The Performance Percentage shall be multiplied
against the Target Performance-Based Shares granted to derive the number of
Actual Performance-Based Shares which will vest on the third year anniversary of
the Effective Date. The portion of the grant that is not allowed to vest will be
forfeited. Subject to the terms of the Plan, the Committee shall have the right
to accelerate the date that any installment of this award becomes vested in the
event of disability, death, retirement or upon the acquisition of control of
Teradyne by another entity.

(c) This award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This award will
not vest after the recipient’s employment or other business relationship ends,
regardless of the reason, provided, however, that if the recipient’s employment
or other business relationship with Teradyne ends on account of disability, that
portion of this award which would have vested under the applicable rule stated
in (b) above shall continue to vest for a period of thirty (30) months following
his or her termination of employment or business relationship on account of
disability.

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates the Company to
continue the employment or other business relationship of the recipient after
the approved period of absence.

(d) No rights as stockholder; Issuance. The recipient shall not have any right
in, to or with respect to any shares which may be covered by this award
(including but not limited to the right to vote or to receive dividends) until
the award is settled by issuance of shares to the recipient. All vested shares
issued in respect of this award will be transferred or issued to the recipient
(or his or her estate, in the event of his or her death) promptly after the date
they vest but in any event within 2 1/2 months following the calendar year in
which they become vested (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code). Teradyne will not be required to transfer or issue any vested shares
until arrangements satisfactory to it have been made to address any income,
withholding and employment tax requirements which might arise by reason of the
vesting and transfer or issuance of shares.

(e) This award may not be assigned or transferred. Other than as provided in
Section 11(a) of the Plan, this award is not assignable or transferable (except
by will or the laws of descent and distribution).

2. Capital Changes and Business Succession.

Section 3(c) of the Plan, contains provisions for adjusting (or substituting)
the number, vesting schedule, exercise, price and other terms of outstanding
stock-based Awards under the Plan if a recapitalization, stock split, merger, or
other



--------------------------------------------------------------------------------

specified event occurs, and a Committee of the Board of Directors determines
that an adjustment (or substitution) is appropriate. In that event, the
recipient of the award will be notified of the adjustment (or substitution), if
any.

3. Employment or Business Relationship.

Granting this award does not imply any right of continued employment or business
relationship by the Company , and does not affect the right of the recipient or
the Company to terminate employment or a business relationship at any time.

4. Retirement. Upon the recipient’s retirement from the Company, the number of
Actual Performance-Based Shares shall be determined in accordance with rules
established by the Committee.

5. Stock Registration.

Shares to be issued under this award are currently registered under the
Securities Act of 1933, as amended. If such registration is not in effect at the
time of vesting, the recipient will be required to represent to the Company that
he or she is acquiring such shares as an investment and not with a view to the
sale of those shares.

6. Term.

This Agreement will terminate on __________, 20xx.

Agreed to by:____________________________

                                             Name: